Dear Mr. Hilzim:
This office is in receipt of your opinion request under letter dated September 8, 1992 directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You state at the most recent Louisiana Tourism Development Commission meeting, a Commissioner questioned which office has the authority to decide which advertising firm should receive the state tourism advertising contract.  You relate in the past the Commission has helped review and rank proposals submitted by interested advertising firms.  The actual decision has been made by a team composed of the Assistant Secretary of the Office of Tourism, the Secretary of the Department of Culture, Recreation and Tourism, and the Chairman of the Commission.
At the outset, we note the Office of Tourism is established as an agency of the state within the Department of Culture, Recreation, and Tourism.  LSA-R.S. 51:1254.  The Office of Tourism is managed by the Assistant Secretary, who is administratively responsible to the Secretary of the Department of Culture, Recreation and Tourism.  LSA-R.S. 51:1258(A)  (B).
The Louisiana Tourism Development Commission is also an agency of the state created by the provisions of LSA-R.S.51:1256, and transferred by the provisions of LSA-R.S. 36:209(P) into the Department of Culture, Recreation, and Tourism.  The commission serves in an advisory capacity to the assistant secretary and secretary of the department on matters related to the development and implementation of programs promoting tourism. LSA-R.S. 51:1257(A).
Regarding the advertising contract at issue, reference is made to the language contained in LSA-R.S. 36:912:
     "The Louisiana Tourism Development Commission, transferred by provisions of R.S. 36:209(P), shall be transferred as provided in this Part, except that it shall continue to exercise those powers, duties, and functions with respect to financial assistance to eligible tourist promotion agencies; it shall nominate applicants for the position of assistant secretary of the office of tourism for the governor's consideration for appointment; it shall review and advise on the selection of promotions and advertising contracts; and it shall make recommendations to and approve the annual plan for tourism marketing, all as provided by law."  (Emphasis added).
The statute quoted above indicates the Louisiana Tourism Development Commission serves in an advisory capacity concerning the selection of an advertising firm.  Louisiana law places the power of selection of the advertising firm with the Office of Tourism as reflected in LSA-R.S. 51:1255(7):
     "The office shall have the following powers, duties, functions, and responsibilities:
* * *
     (7)  Make and enter into contracts to provide the office with stipulated services for promotions, advertising, publicity, research, marketing, or evaluation, and to license a logo and theme for use on promotional items offered for sale by the private sector." (Emphasis added).
The Louisiana Tourism Development Commission serves in an acts only in an advisory capacity in the selection of the advertising firm for state tourism contract.  The decision is by law within the province of the Office of Tourism as agent of the Department of Culture, Recreation and Tourism.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0126E